DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 8/30/2021. The amendments filed on 8/30/2021 are entered.
The rejections of claims 2-3, 5-7, and 12-20 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sell et al. (U.S. Pub. No. 20160038116) hereinafter Sell.
Regarding claim 1, Sell teaches:
A marker for use in calibration of a radiotherapeutic apparatus (abstract), the marker comprising: 

a second component having a second hydrogen proton density and a second mass density, and being liquid ([0031], second marker component 14, low material density with a high hydrogen proton density; [0032], second marker component may be liquid; [0033]), 
wherein the first component is substantially completely surrounded by the second component within a void of the second component to form an interface between the first and second components (figures 1-4 show embodiments with a first component and second component surrounding the first component with an interface between the two components. Specifically figure 1 teaches to the complete surrounding of the first component 12 by the second marker component 14; [0031]-[0033]; paragraphs [0034]-[0056] further describe the configuration of first and second marker components as shown in the cited figures 1-4; [0038] further describes the dashed line surface between the components in figure 2a); 
the marker further comprising a housing enclosing the first and second components, and defining a region into which the second component can extend, and into which the first component cannot extend, at a location which is displaced vertically from the interface between the first and second components, thereby to allow trapped air to be collected, and wherein the housing is configured to restrain displacement of the first component outside of the region ([0033], since the first marker component 12 is 
[AltContent: arrow]
    PNG
    media_image1.png
    274
    311
    media_image1.png
    Greyscale



wherein the housing further comprises a restraint for restraining the first component outside the region into which the second component can extend within the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in outside the region in which the second component can extend, which is the uppermost portion of the marker as shown in the vertical position in annotated figure 1 above; [0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048]).
Regarding claim 3, Sell teaches all of the limitations of claim 2. Sell further teaches:
wherein the restraint and the region form discrete portions of the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”. Note that the region in annotated figure 1 above is a discrete portion of the housing 16; [0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one 
Regarding claim 5, Sell teaches all of the limitations of claim 2. Sell further teaches:
wherein the restraint is formed by a shape of the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”. Note that the region in annotated figure 1 above is a discrete portion of the housing 16).
Regarding claim 8, Sell teaches all of the limitations of claim 2. Sell further teaches:
wherein the restraint comprises a portion which extends into the marker ([0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048]).
Regarding claim 9, Sell teaches all of the limitations of claim 2. Sell further teaches:
wherein the restraint comprises a region of the marker which is narrower than the housing ([0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the 
Regarding claim 11, Sell teaches all of the limitations of claim 1. Sell further teaches:
wherein the first component is spherical ([0027], first marker component 12 which is solid and has a spherical shape as shown in figure 1; [0028]; [0029]; [0030]; [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sell as applied to claims 1 or 5 above, and further in view of DeSena et al. (U.S. Pat. No. 8798716) hereinafter DeSena. 
Regarding claim 4, primary reference Sell teaches all of the limitations of claim 1. Primary reference Sell further fails to teach:
wherein the housing comprises a tapered portion thereby to define the region
However, the analogous art of DeSena of a fiduciary marker for use in medical imaging modalities that include a paramagnetic material and desirable signal to noise ratios (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the tapered shape as taught by DeSena because utilizing a tapering following by a subsequent rise in the outer shape of the marker traces a serpentine or oscillating pattern along the length of multiple markers when using them in a continuous linear manner. This provides the imaging system with additional visual cues to the position and orientation of the markers (col 9, lines 54-58). 
Regarding claim 6, primary reference Sell teaches all of the limitations of claim 5. Primary reference Sell further fails to teach:
wherein the shape of the housing is a tapered shape
However, the analogous art of DeSena of a fiduciary marker for use in medical imaging modalities that include a paramagnetic material and desirable signal to noise ratios (abstract) teaches:
wherein the shape of the housing is a tapered shape (col 3, lines 13-25; figure 1A; col 9, lines 35-58; col 10, lines 16-30; The taper as shown in figure 1A for each individual marker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the tapered shape as taught by DeSena because utilizing a tapering following by a subsequent rise in the outer shape of the marker traces a serpentine or 
Regarding claim 7, the combined references of Sell and DeSena teach all of the limitations of claim 6. Primary reference Sell further fails to teach:
wherein the tapered shape is that of a tapered portion of the housing
However, the analogous art of DeSena of a fiduciary marker for use in medical imaging modalities that include a paramagnetic material and desirable signal to noise ratios (abstract) teaches:
wherein the tapered shape is that of a tapered portion of the housing (col 3, lines 13-25; figure 1A; col 9, lines 35-58; col 10, lines 16-30; The taper as shown in figure 1A for each individual marker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell and DeSena to incorporate the tapered shape as taught by DeSena because utilizing a tapering following by a subsequent rise in the outer shape of the marker traces a serpentine or oscillating pattern along the length of multiple markers when using them in a continuous linear manner. This provides the imaging system with additional visual cues to the position and orientation of the markers (col 9, lines 54-58). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sell as applied to claim 2 above, and further in view of Liu (U.S. Pub. No. 20190231473) hereinafter Liu. 

wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around the one or more fingers or tongues while inhibiting movement of the first component
However, the analogous art of Liu of a tissue marker system for use with medical imaging devices (abstract) teaches:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around the one or more fingers or tongues while inhibiting movement of the first component ([0043]-[0046]; The scaffold structure 240 that is shown in figures 2B and 2C that is integrated with the radiopaque markers 220 is considered to be a form of “one or more fingers” while fill material 230 (see [0042], fill material 130) is configured to flow around the scaffold structure within the marker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the use of fingers extending from the housing to position the first component as taught by Liu because it provides additional structural support to the marker and marker components which improves durability and reproducibility of the imaged marker components ([0044]). 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of DeSena. 
Regarding claim 12, primary reference Sell teaches:

a first component having a first hydrogen proton density and a first mass density, and being solid ([0027], first marker component 12; [0028]; [0029], relatively high material density, zero hydrogen proton density; [0030], ceramic materials are solid; [0032]); 
a second component having a second hydrogen proton density and a second mass density, and being liquid ([0031], second marker component 14, low material density with a high hydrogen proton density; [0032], second marker component may be liquid; [0033]), 
wherein the first component is substantially completely surrounded by the second component within a void of the second component to form an interface between the first and second components (figures 1-4 show embodiments with a first component and second component surrounding the first component with an interface between the two components. Specifically figure 1 teaches to the complete surrounding of the first component 12 by the second marker component 14; [0031]-[0033]; paragraphs [0034]-[0056] further describe the configuration of first and second marker components as shown in the cited figures 1-4; [0038] further describes the dashed line surface between the components in figure 2a); 
the marker further comprising a housing enclosing the first and second components, and defining a region into which the second component can extend at a location which is displaced vertically from the interface between the first and second components, thereby to allow trapped air to be collected ([0035] describes the 
[AltContent: arrow]
    PNG
    media_image1.png
    274
    311
    media_image1.png
    Greyscale

 
wherein the housing further comprises a restraint for restraining the first component outside the region into which the second component can extend within the housing, and wherein the restraint and the region form discrete portions of the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position” since the first marker component 12 is located at a fixed position within the housing, and based on figure 1 reproduced below, the housing is considered 
Primary reference Sell fails to teach:
comprising a tapered portion defining a region
However, the analogous art of DeSena of a fiduciary marker for use in medical imaging modalities that include a paramagnetic material and desirable signal to noise ratios (abstract) teaches:
comprising a tapered portion defining a region (col 3, lines 13-25; figure 1A; col 9, lines 35-58; col 10, lines 16-30; The taper as shown in figure 1A for each individual marker)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the tapered shape as taught by DeSena because utilizing a tapering following by a subsequent rise in the outer shape of the marker traces a serpentine or 
Regarding claim 13, the combined references of Sell and DeSena teach all of the limitations of claim 12. Primary reference Sell further teaches:
wherein the restraint is formed by a shape of the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”. Note that the region in annotated figure 1 above is a discrete portion of the housing 16).
Regarding claim 14, the combined references of Sell and DeSena teach all of the limitations of claim 12. Primary reference Sell further teaches:
wherein the restraint comprises a portion that extends into the marker ([0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048]).
Regarding claim 15, the combined references of Sell and DeSena teach all of the limitations of claim 12. Primary reference Sell further teaches:
wherein the restraint comprises a region of the marker which is narrower than the housing ([0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of DeSena as applied to claim 12 above, and further in view of Liu.
Regarding claim 16, the combined references of Sell and DeSena teach all of the limitations of claim 12. Primary reference Sell further fails to teach:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component
However, the analogous art of Liu of a tissue marker system for use with medical imaging devices (abstract) teaches:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component ([0043]-[0046]; The scaffold structure 240 that is shown in figures 2B and 2C that is integrated with the radiopaque markers 220 is considered to be a form of “one or more fingers” while fill material 230 (see [0042], fill material 130) is configured to flow around the scaffold structure within the marker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined calibration marker of Sell and DeSena to incorporate the use of fingers extending from the housing to position the first component as taught by Liu because it provides additional structural . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of DeSena as applied to claim 12 above, and further in view of Weizman (U.S. Pub. No. 20100030106) hereinafter Weizman. 
Regarding claim 17, the combined references of Sell and DeSena teach all of the limitations of claim 12. Primary reference Sell further teaches:
wherein the first component is spherical, ([0027], first marker component 12 which is solid and has a spherical shape as shown in figure 1; [0028]; [0029]; [0030]; [0032]).
and the housing defines a cylindrical portion of the housing accessible by the spherical first component ([0034], “In the illustrated embodiment the housing 16 is substantially cylindrical, but those skilled in the art will appreciate that alternative shapes could be employed without departing from the scope of the invention”),
Primary reference Sell further fails to teach:
and the housing further defines a further non-cylindrical portion comprising a cone including the region into which the spherical first component cannot extend
However, the analogous art of Weizman of a biopsy device for marking a biopsy site with a medical marker within a patient (abstract) teaches:
and the housing further defines a further non-cylindrical portion comprising a cone including the region into which the spherical first component cannot extend ([0040], “Marker body portions 810A and 810C have the shape of truncated cones, and marker body portion 810B has a generally cylindrical shape. The ratio LT/L1 is at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined calibration marker of Sell and DeSena to incorporate the non-cylindrical portion comprising a cone as the overall shape of the marker housing as taught by Weizman because the use of different sized diameter portions can be helpful in centering the marker in deployment devices and stabilizing the marker during deployment ([0038]). This provides more consistent and efficient placement of the marker within tissue.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of Liu. 
Regarding claim 18, primary reference Sell teaches:
A marker for use with a radiotherapeutic apparatus (abstract), the marker comprising: 

a second component having a second hydrogen proton density and a second mass density, and being liquid ([0031], second marker component 14, low material density with a high hydrogen proton density; [0032], second marker component may be liquid; [0033]), 
wherein the first component is substantially completely surrounded by the second component within a void of the second component to form an interface between the first and second components (figures 1-4 show embodiments with a first component and second component surrounding the first component with an interface between the two components. Specifically figure 1 teaches to the complete surrounding of the first component 12 by the second marker component 14; [0031]-[0033]; paragraphs [0034]-[0056] further describe the configuration of first and second marker components as shown in the cited figures 1-4; [0038] further describes the dashed line surface between the components in figure 2a); 
the marker further comprising a housing enclosing the first and second components, and defining a region into which the second component can extend at a location which is displaced vertically from the interface between the first and second components, thereby to allow trapped air to be collected ([0035] describes the orientation being variable for use in MR-examination which would enable the marker to be configured for operational use in the vertical orientation shown in figure 1 below. 
[AltContent: arrow]
    PNG
    media_image1.png
    274
    311
    media_image1.png
    Greyscale

 
wherein the housing further comprises a restraint for restraining the first component outside the region into which the second component can extend within the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position” since the first marker component 12 is located at a fixed position within the housing, and based on figure 1 reproduced below, the housing is considered to “restrain displacement of the first component outside of the region” as the first component is limited to the region depicted in figure 1, with the second component adapted to extend to other regions of the marker. As the region is defined at the upper 
Primary reference Sell further fails to teach:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component
However, the analogous art of Liu of a tissue marker system for use with medical imaging devices (abstract) teaches:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component ([0043]-[0046]; The scaffold structure 240 that is shown in figures 2B and 2C that is integrated with the radiopaque markers 220 is considered to be a form of “one or more fingers” while fill material 230 (see [0042], fill material 130) is configured to flow around the scaffold structure within the marker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to 
Regarding claim 19, the combined references of Sell and Liu teach all of the limitations of claim 18. Primary reference Sell further fails to teach:
wherein the restraint comprises a plurality of fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component
However, the analogous art of Liu of a tissue marker system for use with medical imaging devices (abstract) teaches:
wherein the restraint comprises a plurality of fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component ([0043]-[0046]; The scaffold structure 240 that is shown in figures 2B and 2C that is integrated with the radiopaque markers 220 is considered to be a form of “one or more fingers” while fill material 230 (see [0042], fill material 130) is configured to flow around the scaffold structure within the marker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell and Liu to incorporate the use of fingers extending from the housing to position the first component as taught by Liu because it provides additional structural support to the 
Regarding claim 20, the combined references of Sell and Liu teach all of the limitations of claim 18. Primary reference Sell further teaches:
wherein the first component is spherical ([0027], first marker component 12 which is solid and has a spherical shape as shown in figure 1; [0028]; [0029]; [0030]; [0032]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sell as applied to claim 1 above, and further in view of Weizman. 
Regarding claim 21, primary reference Sell teaches all of the limitations of claim 1. Primary reference Sell further fails to teach:
wherein the housing is non-symmetrical around a longitudinal axis.
However, the analogous art of Weizman of a biopsy device for marking a biopsy site with a medical marker within a patient (abstract) teaches:
wherein the housing is non-symmetrical around a longitudinal axis ([0039], the spherical marker body portion 710B is connected to the generally cylindrical marker body portion 710A and thus forms a housing that is non-symmetrical around a central longitudinal axis that passes through the center of the marker. Since there is only a spherical portion on one edge of the marker, the folding about a longitudinal central axis is non-symmetrical).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the non-symmetrical housing as taught by Weizman because the use of different sized diameter portions for different regions of the marker can be helpful in .

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 7 of the remarks, the applicant argues that the Sell reference fails to teach to the limitation of “a region into which the second component can extend and into which the first component cannot extend”. As detailed in the current rejections above, the first component of the Sell reference is restrained at a fixed portion within the marker and therefore as shown in the annotated figure 1, this would be in the center of the device. Therefore as currently claimed, the region defined by the housing at the uppermost portion of the Sell reference would be a region into which the first component cannot extend because it is restrained in the center of the marker. The applicant discussed further figure 4 of the present application as disclosed in the drawings. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the recessed space of figure 4) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The current claims fail to narrowly claim the housing 
Regarding arguments directed to other new claim amendments in the dependent claims, the additional prior art reference of Weizman is utilized to teach to the limitations. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.F./Examiner, Art Unit 3793       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791